Exhibit 99.1 CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) LYONDELL CHEMICAL COMPANY CONSOLIDATED STATEMENTS OF INCOME For the three months ended For the nine months ended September 30, September 30, Millions of dollars, except per share data 2007 2006 2007 2006 Sales and other operating revenues: Trade $ 7,135 $ 5,495 $ 20,057 $ 13,780 Related parties 250 320 599 1,168 7,385 5,815 20,656 14,948 Operating costs and expenses: Cost of sales 6,736 5,172 18,853 13,321 Asset impairments - - 106 - - 106 Selling, general and administrative expenses 188 132 527 376 Research and development expenses 18 17 55 54 6,942 5,427 19,435 13,857 Operating income 443 388 1,221 1,091 Interest expense (144 ) (164 ) (499 ) (459 ) Interest income 6 8 26 27 Other income (expense), net 24 (18 ) (16 ) 60 Income from continuing operations before equity investments and income taxes 329 214 732 719 Income (loss) from equity investments: Houston Refining LP - - (104 ) - - 73 Other - - 2 2 4 - - (102 ) 2 77 Income from continuing operations before income taxes 329 112 734 796 Provision for income taxes 123 51 251 320 Income from continuing operations 206 61 483 476 Income (loss) from discontinued operations, net of tax - - (4 ) (82 ) 31 Net income $ 206 $ 57 $ 401 $ 507 Earnings per share: Income from continuing operations: Basic $ 0.81 $ 0.24 $ 1.91 $ 1.92 Diluted $ 0.78 $ 0.23 $ 1.83 $ 1.84 Net income: Basic $ 0.81 $ 0.23 $ 1.59 $ 2.05 Diluted $ 0.78 $ 0.22 $ 1.52 $ 1.96 See Notes to the Consolidated Financial Statements. 1 Table of Contents LYONDELL CHEMICAL COMPANY CONSOLIDATED BALANCE SHEETS Millions, except shares and par value data September30, 2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 303 $ 401 Accounts receivable: Trade, net 2,367 1,837 Related parties 118 95 Inventories 1,906 1,877 Prepaid expenses and other current assets 155 147 Deferred tax assets 50 102 Current assets held for sale - - 687 Total current assets 4,899 5,146 Property, plant and equipment, net 8,491 8,542 Investments and long-term receivables: Investment in PO joint ventures 799 778 Other 100 115 Goodwill, net 1,373 1,332 Other assets, net 878 864 Long-term assets held for sale - - 1,069 Total assets $ 16,540 $ 17,846 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current maturities of long-term debt $ 423 $ 18 Accounts payable: Trade 2,262 1,785 Related parties 77 83 Accrued liabilities 965 980 Current liabilities associated with assets held for sale - - 341 Total current liabilities 3,727 3,207 Long-term debt 6,226 7,936 Other liabilities 1,258 1,453 Deferred income taxes 1,678 1,537 Long-term liabilities associated with assets held for sale - - 391 Commitments and contingencies Minority interests 121 134 Stockholders’ equity: Common stock, $1.00 par value, 420,000,000 shares authorized, 254,354,550 and 249,764,306 shares issued, respectively 254 250 Additional paid-in capital 3,335 3,248 Retained deficit (103 ) (330 ) Accumulated other comprehensive income 66 42 Treasury stock, at cost, 739,186 and 793,736 shares, respectively (22 ) (22 ) Total stockholders’ equity 3,530 3,188 Total liabilities and stockholders’ equity $ 16,540 $ 17,846 See Notes to the Consolidated Financial Statements. 2 Table of Contents LYONDELL CHEMICAL COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended September 30, Millions of dollars 2007 2006 Cash flows from operating activities: Net income $ 401 $ 507 Loss (income) from discontinued operations, net of tax 82 (31 ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 662 495 Asset impairments - - 106 Equity investments – Amounts included in net income (2 ) (77 ) Distributions of earnings 1 73 Deferred income taxes 184 115 Debt prepayment premiums and charges 47 21 Changes in assets and liabilities that provided (used) cash: Accounts receivable (489 ) (210 ) Inventories (12 ) (175 ) Accounts payable 396 (120 ) Other, net (424 ) (123 ) Net cash provided by operating activities – continuing operations 846 581 Net cash provided by (used in) operating activities – discontinued operations (113 ) 38 Net cash provided by operating activities 733 619 Cash flows from investing activities: Expenditures for property, plant and equipment (360 ) (197 ) Payments to discontinued operations (97 ) (12 ) Acquisition of Houston Refining LP and related payments, net of cash acquired (94 ) (2,413 ) Distributions from affiliates in excess of earnings 2 117 Contributions and advances to affiliates (34 ) (82 ) Other 12 6 Net cash used in investing activities – continuing operations (571 ) (2,581 ) Net proceeds from sale of discontinued operations before required repayment of debt 1,089 - - Other net cash provided by (used in) investing activities – discontinued operations 82 (30 ) Net cash provided by (used in) investing activities 600 (2,611 ) Cash flows from financing activities: Repayment of long-term debt (1,831 ) (2,095 ) Issuance of long-term debt 510 4,356 Dividends paid (171 ) (167 ) Proceeds from and tax benefits of stock option exercises 81 18 Other, net 7 (3 ) Net cash provided by (used in) financing activities – continuing operations (1,404 ) 2,109 Debt required to be repaid upon sale of discontinued operations (99 ) - - Other net cash provided by (used in) financing activities – discontinued operations 23 (13 ) Net cash provided by (used in) financing activities (1,480 ) 2,096 Effect of exchange rate changes on cash 4 4 Increase (decrease) in cash and cash equivalents (143 ) 108 Cash and cash equivalents at beginning of period 446 593 Cash and cash equivalents at end of period 303 701 Less: Cash and cash equivalents at end of period – discontinued operations - - 45 Cash and cash equivalents at end of period – continuing operations $ 303 $ 656 See Notes to the Consolidated Financial Statements 3 Table of Contents LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS TABLE OF CONTENTS 1. Basis of Preparation 5 2. Accounting and Reporting Changes 5 3. Agreement and Plan of Merger 6 4. Discontinued Operations 6 5. Equity Interest and Acquisition of Houston Refining LP 8 6. Charges Related to Toluene Diisocyanate Plant and Asset Impairment 9 7. Investment in PO Joint Ventures 10 8. Accounts Receivable 11 9. Inventories 11 10. Property, Plant and Equipment and Goodwill 11 11. Accounts Payable 12 12. Long-Term Debt 12 13. Pension and Other Postretirement Benefits 14 14. Income Taxes 15 15. Commitments and Contingencies 16 16. Stockholders’ Equity 20 17. Per Share Data 20 18. Comprehensive Income 22 19. Segment and Related Information 22 20. Supplemental Guarantor Information 24 4 Table of Contents LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 1.Basis of Preparation Lyondell Chemical Company, together with its consolidated subsidiaries (collectively, “Lyondell” or “the Company”), is a global manufacturer of chemicals and plastics, a refiner of heavy, high-sulfur crude oil and a significant producer of fuel products.As a result of Lyondell’s purchase of its partner’s 41.25% equity interest in, and Lyondell’s resulting 100% ownership of, Houston Refining LP (“Houston Refining”), the operations of Houston Refining are consolidated prospectively from August 16, 2006.Prior to August 16, 2006, Lyondell accounted for its investment in Houston Refining using the equity method (see Note 5 for additional information). The accompanying consolidated financial statements are unaudited and have been prepared from the books and records of Lyondell in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X for interim financial information.Accordingly, they do not include all of the information and notes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments, consisting only of normal recurring adjustments, considered necessary for a fair presentation have been included.For further information, refer to the audited consolidated financial statements and notes thereto included in the Lyondell Chemical Company Current Report on Form 8-K dated May29, 2007. Certain previously reported amounts have been reclassified to present Lyondell’s inorganic chemicals business operations as discontinued operations.Unless otherwise indicated, information presented in the notes to the financial statements relates only to Lyondell’s continuing operations.Information related to Lyondell’s discontinued operations is presented in Note 4. 2.Accounting and Reporting Changes In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 159, The Fair Value Option for Financial Assets and Financial Liabilities - Including an amendment of FASB Statement No. 115, which permits election of fair value to measure many financial instruments and certain other items.SFAS No. 159 is effective for Lyondell beginning in 2008.Lyondell is currently evaluating whether it will elect the fair value option for any of its eligible financial instruments and other items. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements.The new standard defines fair value, establishes a framework for its measurement and expands disclosures about such measurements.For Lyondell, the standard will be effective beginning in 2008.Lyondell does not expect the application of SFAS No.157 to have a material effect on its consolidated financial statements. Lyondell adopted the provisions of FASB Interpretation (“FIN”) No. 48, Accounting for Uncertainty in Income Taxes, on January 1, 2007.As a result of the implementation of FIN No. 48, Lyondell recognized a $47million increase in the liability related to uncertain income tax positions, which was accounted for as a $41million increase in goodwill related to the acquisition of Millennium Chemicals, Inc. (together with its consolidated subsidiaries “Millennium”), a $4 million increase in deferred tax assets and a $2million increase of the January1, 2007 balance of retained deficit (see Note 14). 5 Table of Contents LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 3.Agreement and Plan of Merger On July 16, 2007, Lyondell, Basell AF, a Luxembourg company (“Basell”), and BIL Acquisition Holdings Limited, a Delaware corporation and a wholly owned subsidiary of Basell (“Merger Sub”), entered into an agreement and plan of merger pursuant to which Merger Sub will be merged with and into Lyondell with Lyondell continuing as the surviving corporation and a wholly owned subsidiary of Basell.Pursuant to the merger, each outstanding share of Lyondell's common stock will be converted into the right to receive $48 per share in cash. The proposed merger is subject to approval by Lyondell’s shareholders and other customary closing conditions.The antitrust approvals required by the merger agreement as a condition to closing have been received and/or any associated waiting periods have expired.A special meeting of Lyondell’s shareholders has been scheduled for November20, 2007 to vote on the proposed merger, which is expected to close in the fourth quarter 2007. The merger agreement restricts Lyondell’s ability to take specified actions without Basell’s approval including, among other things, making significant acquisitions, dispositions or investments, making certain significant capital expenditures not contemplated by Lyondell’s current capital plan, and entering into certain material contracts.The merger agreement also contains certain termination rights, and provides that, upon termination of the merger agreement under specified circumstances, Lyondell would be required to pay to Basell a termination fee of $385million. As a result of the proposed merger, the debt and accounts receivable sales facilities of Lyondell Chemical Company, Equistar and Millennium will be affected to varying degrees.If not amended, the credit facilities and accounts receivable sales facilities of Lyondell Chemical Company and Equistar would be terminated at the closing.The indentures governing all of Lyondell Chemical Company’s and Equistar’s debt, with the exception of Lyondell Chemical Company’s Debentures due 2010 and 2020 and Equistar’s Notes due 2009 and Debentures due 2026, contain put rights, which may be available to the debt holders as a result of the merger.Millennium’s Notes due 2026 do not contain a put right.Millennium’s 4% convertible debentures would be convertible at the conversion rate into the $48 cash per share merger consideration. 4.Discontinued Operations On May 15, 2007, Lyondell completed the sale of its worldwide inorganic chemicals business in a transactionvalued at$1.3 billion,including the acquisition of working capital and assumption of certain liabilities directly related to the business. The following represent the elements of cash flow for the ninemonths ended September30, 2007 related to the sale of the inorganic chemicals business: Millions of dollars Gross sales proceeds $ 1,143 Cash and cash equivalents sold (37 ) Costs related to the sale (17 ) Net proceeds from sale of discontinued operations before required repayment of debt 1,089 Debt required to be repaid (99 ) Net proceeds from sale of discontinued operations $ 990 6 Table of Contents LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 4.Discontinued Operations– (Continued) The operations of the inorganic chemicals business are classified as discontinued operations in the consolidated statements of income and cash flows, and the assets and associated liabilities have been classified as held for sale in the consolidated balance sheets. Amounts included in income from discontinued operationsare summarized as follows: For the three months ended September 30, For the nine months ended September 30, Millions of dollars 2007 2006 2007 2006 Sales and other operating revenues $ - - $ 339 $ 514 $ 1,035 Loss on sale of discontinued operations $ - - $ - - $ (21 ) $ - - Other income (loss) from discontinued operations - - (7 ) 18 35 Provision for (benefit from) income taxes - - (3 ) 79 4 Income (loss) from discontinued operations, net of tax $ - - $ (4 ) $ (82 ) $ 31 The final amount that Lyondell will receive in compensation for working capital has not been determined.Unresolved amounts totaling less than $30million are subject to possible arbitration proceedings. The provision for income taxes in the ninemonths ended September30, 2007 primarily reflects the unfavorable effect of nondeductible capital losses resulting from the sale.Income taxes payable related to the sale were $88million. The assets and liabilities of the inorganic chemicals business classified as held for sale are summarized as follows: Millions of dollars December 31, 2006 Cash $ 45 Inventories 381 Other current assets 261 Total current assets 687 Property, plant and equipment, net 604 Goodwill, net 316 Other noncurrent assets, net 149 Total long-term assets 1,069 Total assets $ 1,756 Current maturities of long-term debt $ 4 Other current liabilities 337 Total current liabilities 341 Long-term debt 82 Other noncurrent liabilities 269 Minority interest 40 Total long-term liabilities 391 Total liabilities $ 732 7 Table of Contents LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 4.Discontinued Operations– (Continued) Additionally, stockholders’ equity at December 31, 2006 included accumulated other comprehensive income of $55million associated with discontinued operations. 5.Equity
